Case 4:19-cv-00180-ALM-KPJ Document 246 Filed 06/08/20 Page 1 of 1 PageID #: 6161



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,                                 §
                                                    §
                  Plaintiff,                        §
                                                    §
   v.                                               §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
   MICHAEL GOTTLIEB, et al.,                        §
                                                    §
                  Defendants.

                                              ORDER

         Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Motion for Hearing

  (the “Motion”) (Dkt. 241), wherein Plaintiff requests that the Court schedule Plaintiff’s Corrected

  Motion to Compel Federal Bureau of Investigation to Comply with Subpoena Duces Tecum (the

  “Motion to Compel”) (Dkt. 179) and Plaintiff’s Supplemental Motion to Compel Federal Bureau

  of Investigation to Comply with Subpoena Duces Tecum (the “Supplemental Motion”) for the

   hearing scheduled before the Court on June 10, 2020, at 9:30 a.m. The Defendants do not oppose
  .
   the Motion, but the Federal Bureau of Investigation filed a response in opposition to the Motion

  (Dkt. 243). As stated in the Court’s March 4, 2020, Order (Dkt. 204), discovery in this matter is

  stayed until the resolution of all of Defendants’ motions to dismiss. Therefore, Plaintiff’s Motion

  (Dkt. 241) is hereby DENIED.
                So ORDERED and SIGNED this 8th day of June, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE
